Citation Nr: 0020246	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  93-26 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 until his 
retirement in July 1987.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1993 rating decision of the Regional Office (RO) 
that denied the veteran's claim for service connection for 
hypertension.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 

A review of the record discloses that a statement of the case 
concerning the issue of entitlement to an increased rating 
for residuals of prostate cancer was issued in March 1997.  
At that time, a noncompensable evaluation was in effect.  
During a hearing at the RO in September 1997, the veteran 
stated that he would be satisfied with a 20 percent 
evaluation for this disability.  By rating action later that 
month, a 20 percent evaluation was assigned for residuals of 
prostate cancer.  In AB v Brown, 6 Vet. App. 35 (1993), the 
Court held that, where there is no clearly expressed intent 
to limit the appeal to entitlement to a specific disability 
rating for the service connected condition, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  In this case, since the veteran 
specifically limited his appeal to the 20 percent rating, 
this matter has been resolved, and is not before the Board 
for appellate consideration.  Accordingly, this decision will 
be limited to the issue set forth on the preceding page.


FINDINGS OF FACT

There is no competent medical evidence demonstrating that 
hypertension was present during service or within one year 
thereafter.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran's claim of 
entitlement to service connection for hypertension is not 
well grounded. 

Factual background

Numerous blood pressure readings were recorded during 
service.  The veteran was afforded a treadmill test in April 
1975.  The control reading was 120/80.  After three minutes, 
blood pressure was 140/80; after six minutes, blood pressure 
was 150/80; and after nine minutes, blood pressure was 
160/80.  It was noted that there was adequate blood pressure, 
without symptoms. The veteran was seen for unrelated 
complaints in October 1986, and blood pressure was 148/90.  
All other blood pressure readings recorded during service 
were within normal limits.  On a report of medical history in 
March 1987, in conjunction with the retirement examination, 
the veteran denied high or low blood pressure.  It was 
reported that recurrent back pain referred to chronic low 
blood pressure since 1961.  On the retirement examination in 
March 1987, the heart and vascular system were normal, and 
blood pressure was 120/86.

A VA general medical examination was conducted in July 1988.  
Blood pressure was 118/80.  

On VA allergy examination in July 1988, it was noted that 
blood pressure was 135/90.

The veteran was afforded an insurance examination in February 
1988, apparently in conjunction with his employment.  Blood 
pressure readings were 132/100 and, after twenty minutes of 
rest, 118/84.

Service department medical records dated from 1988 to 1991 
have been associated with the claims folder.  These records 
reflect that the veteran was seen on several occasions in 
December 1988.  In early December, blood pressure was 130/90.  
Additional blood pressure readings that month were 122/78 and 
130/98.  The Board notes that a duplicate of one of these 
clinic visits showed that blood pressure was "122/98."  It 
appears that the "78" was altered.  Blood pressure was 
130/94 in January 1989.  In October 1991, the veteran 
reported increasing fatigue.  It was noted that he had 
elevated blood pressure and that a review of the record 
revealed elevated blood pressure for the previous two to 
three years.  He had not received special treatment.  On 
examination, blood pressure was 150/100.  The assessment was 
hypertension, new.  Medication was prescribed.

On VA examination for hypertension in April 1994, the veteran 
stated that he was first found to have elevated blood 
pressure on an employment examination in February 1988.  
Following an examination, the diagnosis was essential 
hypertension, mild.  It was noted that the veteran was on 
treatment for hypertension since October 1991 with good 
control.

A VA Agent Orange examination was also conducted in April 
1994.  It was noted that the veteran related a history of 
hypertension for three years.

The veteran was again afforded an examination by the VA for 
hypertension in December 1997.  The examiner indicated that 
extensive records were available for review.  Following an 
examination, the diagnosis was hypertension, essential, mild, 
well controlled with medication.  The examiner stated that it 
was impossible to diagnosis hypertension on the basis of one 
blood pressure determination.  The only blood pressure in 
service that was abnormal was 148/90, and he commented that 
this was only slightly above the accepted normal value of 
140/90.  He added that he had also conducted the VA 
examination in July 1988, at which time the veteran's blood 
pressure was normal.  He stated that the first elevated blood 
pressure was in March 1989,but that the veteran was not 
diagnosed with hypertension at that time.  It was not until 
1991 that hypertension was diagnosed, and that the veteran 
was started on treatment for it.  It was therefore impossible 
for the examiner to state that the onset of the veteran's 
hypertension was during service or for probably at least two 
years after service.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).  Further, in determining whether a claim is 
well grounded, the supporting evidence must be presumed to be 
true and is not subject to weighing.  See King v. Brown, 5 
Vet. App. 19, 21 (1993).

The service medical records document only one elevated blood 
pressure reading.  It is significant to point out that the 
veteran's blood pressure was within normal limits on the 
retirement examination in March 1987.  The Board acknowledges 
that some elevated blood pressure readings were recorded 
between 1988 and 1991; it was only in October 1991 that 
hypertension was diagnosed and that treatment was initiated 
for it.  

The veteran asserts that hypertension either had its onset in 
service or that it was demonstrated within one year of his 
separation from service.  The Board emphasizes that there is 
only one medical opinion of record concerning when 
hypertension was first manifested.  It is abundantly clear 
that the VA physician concluded, in December 1997, that the 
veteran's hypertension began more than one year following the 
veteran's discharge from service.  The only evidence 
supporting the veteran's claim consists of statements he had 
made in his own behalf.  In Justus v. Prinicipi, 3 Vet. App. 
510 (1992), the Court set forth the general principle that 
the Board must presume the credibility of testimony for 
determining whether such evidence is new and material.  The 
Court has also observed, however, that there is an exception 
to this principle where the testimony concerns a matter 
beyond the party's competence or is inherently incredible.  
The Board finds that the veteran's conclusion that he has 
hypertension that is related to service is contradicted by 
the record.  Although the service medical records show only 
one elevated blood pressure reading, there is no competent 
medical evidence that establishes a diagnosis of hypertension 
in service.  Furthermore, there is no competent medical 
evidence of a nexus between the veteran's currently diagnosed 
hypertension and his period of service, or that such a 
disorder was compensably disabling within the first post-
service year.  Thus, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the veteran's lay assertions to the effect that he has 
hypertension, which is related to service, are neither 
competent nor probative of the issue in question.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the veteran's claim of entitlement to service 
connection for hypertension must be denied as not well-
grounded.

Where, as in this appeal, the veteran has failed to present 
evidence of a well-grounded claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a); Morton v. West, supra. (VA cannot 
assist a claimant in developing a claim that is not well-
grounded).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

Accordingly, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for the claim of entitlement to service 
connection for the claimed disability.  See Robinette, 8 Vet. 
App. at 77-80; see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).


ORDER

Service connection for hypertension is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

